       Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 1 of 9 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION
  DREW GLASS,                                 )
                                              )      CIVIL COMPLAINT
         Plaintiff,                           )
                                              )
  v.                                          )      1:20-cv-914
                                              )
  CITY OF FOREST PARK,                        )
                                              )
         Defendant.                           )      JURY DEMAND
                                              )
                                              )

                                        COMPLAINT

        Now comes DREW GLASS (“Plaintiff”), complaining as to CITY OF FOREST

PARK, (“Defendant”) as follows:

                                   NATURE OF THE ACTION

        1.     Plaintiff brings this action for discrimination on the basis of sex pursuant

to R.C. Chapter 4112.

                                 JURISDICTION AND VENUE

        2.     This Court has diversity jurisdiction over the Complaint pursuant to

28 U.S.C. 1332.

        3.     Plaintiff is, at the time of the filing of this Complaint, domiciled in the

State of Florida.

        4.     Defendant is domiciled in the State of Ohio.

        5.     The sum in controversy exceeds $75,000.




                                             [1]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 2 of 9 PAGEID #: 2




       6.        Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as Defendant resides in

this District.

       7.        Venue is further proper pursuant to 28 U.S.C. 1391(b)(2) as a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

       4.        Plaintiff is a natural person residing the State of Florida.

       5.        Defendant is a municipality in Ohio.

       6.        Defendant is vicariously liable for the actions taken by its police

department and police officers pursuant to R.C. 4112.01(A)(2) and 4112.02(A). See

Hauser v. City of Dayton Police Dep’t, 17 N.E.3d 554, 555 (Ohio 2014) (these Chapters

“impose vicarious liability on the political-subdivision itself”).

                                          BACKGROUND

       7.        Plaintiff was first employed by Defendant beginning February 14, 2014.

       8.        At that time, Plaintiff identified as a female, used female pronouns, and

was known by a traditionally female first name.

       9.        In 2016, Plaintiff explained to his supervisor, Sergeant Desalvo, that

Plaintiff intended to medically transition to male.

       10.       Plaintiff requested that he be called by the name “Drew” and that his

coworkers use male pronouns to identify him.

       11.       Plaintiff’s coworkers were openly hostile to him when they learned of

Plaintiff’s transition.



                                               [2]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 3 of 9 PAGEID #: 3




       12.    One coworker, Lieutenant Pape, repeatedly and intentionally used female

pronouns to refer to Plaintiff.

       13.    When Plaintiff confronted Lieutenant Pape, the latter responded: “I’ll

respect your pronouns when you legally change them.”

       14.    The City of Forest Park Police Department (the “Department”) developed

a plan to shift Plaintiff from the female locker room to the male locker room.

       15.    According to this plan, Plaintiff would use the female locker room until he

completed chest reconstruction surgery in late 2017; then, he would transition to the

male locker room.

       16.    Sergeant (then Detective) Jackie Dreyer complained to the chief about

Plaintiff’s use of the women’s locker room and demanded that Plaintiff be moved to the

male locker room.

       17.    Sergeant Dreyer had no cause to complain other than to harass Plaintiff,

given that she did not ever use the women’s locker room at the same time as Plaintiff.

       18.    The Department required Plaintiff to use the male locker room for seven

shifts prior to his scheduled chest reconstruction surgery.

       19.    When Plaintiff’s male coworkers saw him in the men’s locker room, they

used explicit language, including the f-word, to shame and humiliate him.

       20.    Plaintiff informed numerous individuals in the Department with the

power to take action of the discrimination he faced, including Chief Cannon, Lieutenant

Pape, Captain Jones, Chief Arns, Sergeant Nared, and Human Resource Manager Andy

Levandsky.

                                           [3]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 4 of 9 PAGEID #: 4




       21.    These individuals were aware of Plaintiff’s humiliation at the hands of his

coworkers, yet they failed to investigate the situation; discipline the responsible

individuals; or intervene to stop the ongoing discrimination towards Plaintiff.

       22.    The humiliation rose to the level that Plaintiff had to dress for his shifts at

home, and in essence, he had no ability to use either the male or female locker room.

       23.    While Plaintiff identified as a female, he received excellent performance

reviews.

       24.    As soon as Plaintiff transitioned, however, his supervisors—in particular

Sergeant Jackie Dreyer—began to give him inferior performance reviews.

       25.    On or about August 4, 2018, Sergeant Dreyer fabricated a story that

Plaintiff had failed to make an important phone call to her during an incident involving

a deceased infant.

       26.    Sergeant Dryer, when confronted with the call recording during a later

investigation, admitted that the story was untrue.

       27.    Because of Sergeant Dryer’s disciplinary action against Plaintiff, Plaintiff

was barred from training and advancement opportunities.

       28.    Further, as a result of Sergeant Dryer’s disciplinary action against Plaintiff,

Plaintiff was placed on probation, denied the opportunity to freely drive a police car,

and assigned to an undesirable beat.

       29.    The Department, in disciplining Plaintiff without first conducting a

reasonable investigation into the facts, violated the Department’s policies and violated

the Department’s contract with the Fraternal Order of Police.

                                            [4]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 5 of 9 PAGEID #: 5




       30.    On information and belief, Sergeant Dryer’s actions, which the

Department unjustly permitted, were based on Sergeant Dryer’s hostility toward

Plaintiff’s gender identity.

       31.    The Department continued to unjustly punish Plaintiff until February

2019, when Chief Arns revoked the punishment.

       32.    The eight months that Plaintiff unjustly spent on probation irreparably

damaged Plaintiff’s reputation and career.

       33.    Further, the Department issued a written warning to Plaintiff regarding

“officer safety” for alleged policy infractions in January 2018, February 2018, and

September 2018.

       34.    The Department discriminated against Plaintiff by issuing him these

warnings when his peers, who committed the same alleged infractions, did not receive

warnings.

       35.    Further, on September 23, 2018, a group of officers eating in a training

room with Plaintiff shared an image of a transgender male with his family.

       36.    In Plaintiff’s presence, these officers openly announced that the

transgender male was “disgusting.”

       37.    Plaintiff reported this conduct to the Department, but he was advised that

he did not have the “right” to be offended.

       38.    Further, the Department routinely denied Plaintiff training and

advancement opportunities.



                                           [5]
       Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 6 of 9 PAGEID #: 6




        39.    On information and belief, it did so out of prejudice and hostility toward

Plaintiff’s sexual identity.

        40.    For instance, in 2017, Plaintiff was denied the opportunity to attend a

police officer’s bicycle training school.

        41.    Plaintiff’s male coworkers who had always identified as male, however,

were given this opportunity, even when they did not qualify for this opportunity per

the Department’s policies.

        42.    Finally, and most crucially, Plaintiff was denied backup during potentially

dangerous situations, including on January 31, 2018; September 18, 2018; and October

28, 2018.

        43.    On these occasions, Plaintiff would encounter a dangerous situation (such

as a domestic violence incident) and request backup.

        44.    Plaintiff would be assigned Officer Gregory Huber to back him up.

        45.    Sergeant Jackie Dreyer, who had supervisory authority over Plaintiff,

would then call Officer Huber away to another incident scene, leaving Plaintiff without

backup.

        46.    On these occasions, Plaintiff would have to wait several minutes without

backup, and no one from the City of Forest Park Police Department would come to his

aid.

        47.    Instead, Plaintiff would have to rely on officers from nearby police

departments, such as the Springdale Police Department, to back him up.



                                            [6]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 7 of 9 PAGEID #: 7




       48.      On information and belief, Officer Dreyer denied Plaintiff backup in order

to force him to resign from the Department.

       49.      Plaintiff judged his position to be so unsafe that he switched to a less

desirable shift.

       50.      Ultimately, Plaintiff left his job due to Defendant’s discriminatory

practices.

       51.      The damage to Plaintiff’s reputation caused by the Department’s actions

was so great that Plaintiff could not easily find comparable employment in the

Cincinnati area without rumors following him.

       52.      Ultimately, the best that Plaintiff could do was to take a police officer

position in Florida.

       53.      Plaintiff now makes approximately $21 per hour, whereas he made

approximately $37 per hour at the Department.

       54.      Plaintiff has lost income as a result of the Department’s actions and

continues to lose income at a rate of approximately $32,000 per year.

       55.      Further, Plaintiff has suffered lost income because his career has not

advanced as rapidly as it would have, but for the Department’s discriminatory actions.

             COUNT I — SEX DISCRIMINATION AND HOSTILE WORK ENVIRONMENT

       56.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       57.      Plaintiff is a member of a protected class pursuant to R.C. Chapter 4112.

       58.      As set forth above, Defendant was Plaintiff’s employer and acted through

its employees.

                                              [7]
     Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 8 of 9 PAGEID #: 8




         59.   Defendant knew or should have known of the harassment as set forth

above.

         60.   Defendant failed to take remedial action despite having the ability and

duty to do so.

         61.   Defendant’s actions and inactions created a hostile work environment.

         62.   The effect of Defendant’s discriminatory policies and practices was to

unreasonably interfere with Plaintiff’s work, to jeopardize Plaintiff’s livelihood, and to

reduce Plaintiff’s opportunities for advancement and additional income.

         63.   As a direct, foreseeable and proximate result of Defendant’s

discriminatory acts, Plaintiff suffered and continues to suffer substantial losses in

earnings and job benefits.

         64.   Further, Plaintiff has suffered humiliation, embarrassment, mental

distress, emotional distress, and loss of reputation.

         65.   Defendant committed the acts described herein oppressively,

fraudulently, with conscious disregard for the rights of Plaintiff and with actual malice,

entitling Plaintiff to an award of punitive damages.

         66.   The harassment was severe, pervasive, and unwelcomed by Plaintiff, and

Plaintiff perceived the conduct of Defendant as offensive.




                                            [8]
    Case: 1:20-cv-00914-MRB Doc #: 1 Filed: 11/11/20 Page: 9 of 9 PAGEID #: 9




WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.    Awarding Plaintiff actual damages in the form of lost wages;

      b.    Awarding Plaintiff compensatory damages for wrongs suffered;

      c.    Awarding Plaintiff attorney fees to the extent permitted by law;

      d.    Awarding Plaintiff the costs of this action;

      e.    Awarding Plaintiff punitive and/or exemplary damages; and

      f.    Awarding any other relief as this Honorable Court deems just and

      appropriate.

A TRIAL BY JURY IS DEMANDED.


Dated: November 11, 2020

                                           By: s/ Jonathan Hilton

                                           Jonathan Hilton (0095742)
                                           HILTON PARKER LLC
                                           10400 Blacklick-Eastern Rd NW, Suite 110
                                           Pickerington, OH 43147
                                           Tel: (614) 992-2277
                                           Fax: (614) 427-5557
                                           jhilton@hiltonparker.com
                                           Attorney for Plaintiff

                                           Josh Langdon Hooser (0090956)
                                           Singler Law, LLC
                                           8044 Montgomery Road, Suite 700
                                           Cincinnati, Ohio 45236
                                           Phone: (513) 486-2486
                                           E-mail: josh@singlerlaw.net
                                           Attorney for Plaintiff




                                         [9]
